UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-22229 Investment Company Act file number PNMAC Mortgage Opportunity Fund, LLC (Exact name of registrant as specified in charter) 6101 Condor Drive Moorpark , California 93021 (Address of principal executive offices) (Zip code) Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LLC 6101 Condor Drive Moorpark, California 93021 (Name and address of agent for service) Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (818) 224-7050 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. PNMAC Mortgage Opportunity Fund, LLC Annual Report As of and for the year ended December 31, 2013 PNMAC Mortgage Opportunity Fund, LLC Table of Contents Page Letter to Shareholders 2-3 Financial Statements Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 9 Report of Independent Registered Public Accounting Firm 18 Additional Information 19 Directors and Officers 21 Contained herein: Audited financial statements of PNMAC Mortgage Opportunity Fund, LP (“Master Fund”) PNMAC Mortgage Opportunity Fund, LLC Table of Contents PNMAC Mortgage Opportunity Fund, LLC Investment Update Dear Shareholder: We are pleased to present this annual report to shareholders of PNMAC Mortgage Opportunity Fund, LLC (the “Fund”) for the year ended December 31, 2013. The Fund ended the year with a net increase in net assets from operations of $31.7 million, and a total return of 11.49%. Market Environment The U.S. housing market showed many signs of strength in 2013. Home prices in December were 11 percent higher than in December 2012, marking the largest year-over-year change since 2005(1). Most of the increase occurred in the first half of the year, as a sharp rise in interest rates driven by the fears of “tapering” of the Federal Reserve’s bond purchase program, slowed the rate of home price appreciation in the second half of 2013. Future home price appreciation is expected to be supported by general improvement in the overall economy and hiring trends. Rising home prices helped to spur an improvement in consumer demand for homes. Sales of new(2) and existing(3) homes were both up from the prior year and the inventory of unsold remained low, ending the year at 4.9 months of supply. Helping to drive the rise in sales were all-cash buyers which represented over 30% of total home purchases for 2013. In May of 2013, the U.S. Treasury extended the Home Affordable Modification Program (HAMP) through the end of 2015, expanding the program’s eligibility criteria and encouraging increased use of principal forgiveness through greater financial incentives for investors and servicers. These changes to the program helped to increase the volume of the Fund’s modification activity in the second half of the year by 67% from the first half of the year. For the twelve months ended December 31, 2013, the net assets of PNMAC Mortgage Opportunity Fund, LLC decreased as the fund continued to return capital to shareholders. The Fund benefited as home prices improved significantly throughout the year, outperforming our projections. Additionally, the Fund’s performing loan portfolio grew as a percentage of the total portfolio which contributed to financial performance. Negatively impacting performance was the extension of foreclosure timelines in states where judicial approval is required before the foreclosure process can be finalized. The Fund’s liquidation activity declined from 2012 as the assets in the portfolio continued to pay down. REO sales continued to be the largest component of liquidation activity, accounting for over half of UPB liquidated in 2013. Payoff activity rose significantly as a percentage of total liquidations, driven by increased principal reduction incentives and effective utilization of the FHA’s negative equity refinance (1) Corelogic (2) Census Bureau (3) National Association of Realtors PNMAC Mortgage Opportunity Fund, LLC Letter to Shareholders program. Although short sales declined from 2012, they remained an effective tool to help to shorten realization timelines. We thank you for your commitment to PennyMac and the Fund, and look forward to the Fund’s continued strong performance. Sincerely, Stanford L. Kurland Chief Executive Officer, PNMAC Capital Management, LLC The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 3 PNMAC Mortgage Opportunity Fund, LLC Statement of Assets and Liabilities December 31, 2013 Assets: Investment in PNMAC Mortgage Opportunity Fund, LP, at fair value $ Investment in Short-Term Investment, at fair value (cost $187,223) Other assets Liabilities: Payable to investment manager Distributions payable to Series A preferred shares Accrued expenses and other liabilities Net Assets $ Net Assets Consist of: Series A preferred shares $
